Citation Nr: 1717901	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-38 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a compensable rating for a right foot bone spur, for the period prior to February 15, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1979 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO). 

In May 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing is of record.

An April 2015 Board decision denied the Veteran a compensable rating for his right foot bone spur prior to August 10, 2010, and granted him a 10 percent rating thereafter.  The Veteran timely appealed the Board's denial of a compensable rating prior to August 10, 2010 to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2015 Order granting a Joint Motion for Remand (JMR), the portion of the April 2015 Board decision, which denied the Veteran a compensable rating for his right foot bone spur prior to August 10, 2010, was vacated and the appeal was remanded to the Board for action consistent with the terms of the JMR.  The Court order did not disturb the other issues decided in the April 2015 Board decision, including the propriety of the Veteran's 10 percent rating for his right foot bone spur rating for the period after August 10, 2010.

The Board issued another decision in February 2016, in which it denied entitlement to a compensable rating for right foot spur for the period prior to February 15, 2010, and granted entitlement to a 10 percent rating for a right foot bone spur beginning February 15, 2010.  The Veteran appealed the denial to the Court.  A JMR was filed in November 2016, and the Court issued the decision granting the JMR and remanding the case back to the Board the same month.  The case is once again before the Board for adjudication.




FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, prior to February 15, 2010, his right foot bone spur manifested in pain and tenderness that interfered with standing and walking; as such his symptoms more nearly approximated a moderate foot injury.


CONCLUSION OF LAW

Prior to February 15, 2010, the criteria for a 10 percent rating for right foot bone spur have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R.   §§ 4.71a, 4.72, Diagnostic Codes 5015, 5003, 5276-5284 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

This case was remanded by the Court in November 2015 and then again in November 2016.  The Court has held "that a remand by the Court confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104 (d)(1) (West 2014).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (stating the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.             38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The appeal for a higher initial disability rating arises from a disagreement with the evaluations assigned immediately following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson,         21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA has satisfied its duty to assist the Veteran in substantiating his claims pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c) (2016).  The Veteran's VA and private medical records have been obtained and in January 2012 VA was informed by the Social Security Administration (SSA) that the Veteran had never applied for SSA benefits.  In pertinent part, VA provided the Veteran with medical examinations in March 2009 and July 2013.  The Veteran was provided other VA examinations, but they did not address the severity of his right foot bone spur prior to February 15, 2010.   Accordingly, they are not relevant to the pending appeal. With regard to the March 2009 and July 2013 examinations, the examination reports reflect that the examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient detail to apply the rating criteria. 

Pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), a VLJ who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted by an accredited representative from the Veterans of Disabled American Veterans.  The representative and the VLJ asked questions to draw out relevant evidence in support of the Veteran's appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning demonstrated actual knowledge of the elements necessary to substantiate his claim. Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in Bryant such that the Board may adjudicate the claim based on the current record.

Right Foot Bone Spur

Pursuant to Diagnostic Code 5015, benign new growths of bones, including bone spurs, are rated under Diagnostic Code 5003 as arthritis, degenerative.  38 C.F.R.    § 4.71a, Diagnostic Code 5284-5015 (2016).

Under Diagnostic Code 5003, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion, when the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  A 20 percent rating is available when, in the absence of limitation of motion, there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Id. 

The Rating Schedule does not contain a Diagnostic Code addressing limitation of motion of the foot.  Nevertheless, Diagnostic Code 5284, foot injuries, other, is a general Diagnostic Code under which a variety of foot injuries may be rated.         38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Id.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Id.  Severe foot injuries are assigned a 30 percent disability rating.  Id.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.  Id.  

The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence such that its decision is "equitable and just."  38 C.F.R. § 4.86 (2016).  A note to Diagnostic Code 5284 states that actual loss of use of the foot should be rated as 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).

The Veteran was afforded a VA examination in March 2009 (the examination is coded as having occurred in August 2009 in Virtual VA).  While the Veteran reported problems with his ankle and toenails, aside from his fungal skin infection on his right foot, which he described as itchy, uncomfortable, and sore, he did not report specific concerns regarding his right foot or heel.  Upon examination, the Veteran's right foot was normal in appearance and was not tender.  No flatfoot deformity was evident and the Veteran had fingerbreadth under the arch without difficulty.  The Veteran had right great toe flexion to 20 degrees, and extension to 55 degrees.  The Veteran could perform heel-and-toe raises without difficulty and had no evidence of foot drop.  The examiner noted that there was no evidence of abnormal gait, abnormal weight bearing, flat feet, or foot discomfort throughout the examination or with manipulation of the foot.  The examiner noted that the Veteran had no problems walking and did not need any assistive devices.  Weight bearing x-rays of the Veteran's right foot revealed normal arches and minimal bilateral posterior calcaneal spurring.  The bones and joints were otherwise unremarkable. The examiner noted that the x-rays were essentially negative. 

In the section marked "feet exam specific indicators," the examiner noted that the Veteran reported subjective complaints of pain, weakness, and fatigability, his foot issues affected his usual occupation, there was evidence of painful motion, edema, weakness, instability or tenderness, and there were functional limitation on standing and walking.  The Board observes that these notes are inconsistent with the examiner's final impression, where "normal bilateral foot examination" was written down.  As such, the Board will place greater value on the detailed notes that the examiner took, which related that the Veteran experienced foot pain and had other foot issues, than on the generalized impression that was provided. 

In his February 15, 2010 notice of disagreement (NOD), the Veteran indicated that he disagreed with the finding that his right foot was within normal limits, that his gait was normal, and that he had no limitation of standing or walking.  He asserted that he had daily pain in his right foot with standing and walking; he added that, due to pain, it was difficult for him to walk up one flight of stairs or exercise. 

Treatment records from Dr. N. dated January 2010 and February 2010 were silent for any foot complaints.  An August 10, 2010 treatment record from Dr. N. noted that the Veteran reported foot pain in the heel and bottom of his right foot.  Dr. N. noted that the pain was aggravated by running and other weight bearing activity, that the Veteran reported right foot weakness, and denied rest and analgesic medications as alleviating factors.  Upon examination, the Veteran's right foot was normal except he was noted to have tenderness to palpation.  The Veteran was assessed, inter alia, with right foot pain and a bone spur. 

At his May 2012 hearing, the Veteran testified that his bone spur caused foot pain and that he had to take breaks to rest.  He noted that after work he had to rest, soak, and elevate his feet to try to get the swelling down and reduce the pain.  With regard to pain, the Veteran reported that his feet hurt 3 to 4 days per week.  He noted that in the morning, his pain was usually a one or two and by the afternoon, it was between a six and eight, depending on the day.  With regard to treatment, the Veteran stated that he took pain medication, but did not use insoles or special shoes. The Veteran reported that because of his fungal infection he frequently wore sandals when not at work, but noted that doing so aggravated his foot spur. 

At his July 2013 VA foot disability examination, the examiner noted that x-rays taken in association with the 2009 VA examination revealed heel spurs.  The examiner noted that the Veteran reported foot pain since the 1980s.  The examiner noted that the Veteran did not have any other foot diagnosis.  With regard to pertinent physical findings, the examiner noted that the Veteran had tenderness to palpation of his bilateral heels, which was consistent with heel spur.  The examiner noted that the Veteran had a normal gait and did not use any assistive device.  X-rays of the Veteran's feet revealed degenerative or traumatic arthritis.  The examiner noted that the arthritis did not involve multiple joints of the same foot. With regard to occupational impairment, the examiner noted that the Veteran reported he had missed at least three months of work in the last six months, due to foot pain and his fungal rash. 

Initially, the Board notes that a compensable rating is not warranted under Diagnostic Code 5003, because the Veteran's foot spur did not affect a group of minor joints.  Additionally, while the July 2013 examiner noted that the Veteran had degenerative or traumatic arthritis of his right foot, the Veteran's arthritis has not been related to his service-connected right foot spur.  Moreover, the examiner specifically noted that the arthritis did not involve multiple joints.  Accordingly, a 10 percent rating is not warranted under Diagnostic Code 5003 for minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016). 

As noted above, the Rating Schedule does not contain a Diagnostic Code addressing limitation of motion of the foot; however, Diagnostic Code 5284 is a general Diagnostic Code under which a variety of foot injuries may be rated.  38 C.F.R.      § 4.71a, Diagnostic Code 5284 (2016).

For the period prior to February 15, 2010, the Board finds that, resolving all reasonable doubt in favor of the Veteran, a 10 percent rating for the Veteran's right foot bone spur is warranted under Diagnostic Code 5284. Id.  Specifically, the March 2009 VA examiner noted that the Veteran experienced pain and had limitations on standing and walking.  As pain and functional limitations are observable through an individual's senses, the Veteran is competent to report these symptoms.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses). Accordingly, the evidence supports a finding that the Veteran's right foot bone spur approximated the criteria for a 10 percent rating on the basis of a moderate foot injury under Diagnostic Code 5284 prior to February 15, 2010.  Id.  

In light of the above, the Board finds that, prior to February 15, 2010, the Veteran's right foot bone spur manifested in symptoms that more nearly approximated a moderate foot injury.  As such, a 10 percent rating is warranted prior to February 15, 2010. 

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his right foot spur for the period prior to February 10, 2010.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321 (b)(1) (2016). 

Here, the applicable rating criteria more than reasonably describe the Veteran's disability and symptomatology.  The Veteran has not submitted evidence indicating that his right foot bone spur or the difficulties flowing from it constitutes "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b) (2016).  The Veteran reported that his foot spur manifested in pain on use, subjective weakness, tenderness, swelling, and limitations with standing and walking.  The Veteran's symptoms are contemplated in the General Rating Formula and provided for in the ratings assigned herein. 

Consequently, the Board finds that the available schedular evaluation for the period prior to February 15, 2010 are adequate to rate the Veteran's right foot bone spur. In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the Veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately describe or reflect his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran is currently employed and he has not asserted that his is unable to gain or maintain substantially gainful employment because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

For the period prior to February 15, 2010, entitlement to a 10 percent rating for a right foot bone spur is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


